Citation Nr: 1022807	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-18 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), and 
if so whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that reopened a previously-denied claim of 
service connection for PTSD and denied the reopened claim on 
the merits.

Even if the RO reopens claim and adjudicates on merits, the 
Board must first determine if the claim was properly reopened 
and only thereafter may review the merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board has 
accordingly characterized the issue on appeal as a "new and 
material" matter as reflected on the title page.

Further, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has 
accordingly characterized the issue as encompassing any 
acquired psychiatric disorder.

In March 2010 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing at the RO in St. 
Louis, Missouri.  During the hearing the Veteran submitted 
additional evidence in the form of a stressor statement, with 
a waiver of initial RO jurisdiction; the Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.

The merits of the Veteran's psychiatric disability claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  A rating decision in May 1997 denied service connection 
for PTSD; the Veteran was notified of the decision but did 
not appeal.

2.  Evidence received since the unappealed May 1997 rating 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient, when considered by itself or with previous 
evidence of record, to raise a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The decision of May 1997 denying service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.302 
(2009).

2.  As new and material evidence has been received since the 
May 1997 rating decision, the criteria for reopening the 
claim for service connection for an acquired psychiatric 
disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's psychiatric 
disability claim and remands it for further development.  As 
such, no discussion of VA's duty to notify and assist is 
necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease; and, (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of 
evidence is presumed unless the evidence is inherently 
incredible or consists of statements that are beyond the 
competence of the person or persons making them.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

A May 1997 rating decision by the RO denied service 
connection for PTSD; the Veteran was notified of the denial 
by a letter in May 1997 but he did not appeal.  No appeal 
having been perfected in regard to the rating decision in May 
1997, the rating decision is final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.302 (2009).  The rating decision in 
May 1997 denied service connection for PTSD because at the 
time the Veteran did not have a competent diagnosis of that 
disorder.  Medical evidence received since May 1997 includes 
VA outpatient treatment records showing a diagnosis of PTSD, 
among other psychiatric disorders.  The Board finds this new 
evidence is material toward the reopening of the claim.  See 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly 
presented evidence need not be probative of all the elements 
required to award the claim, but only need to be probative in 
regard to each element that was a specified basis for the 
last disallowance.)  The Board accordingly finds the criteria 
are met to reopen the claim for service connection for an 
acquired psychiatric disorder, to include PTSD.  The 
Veteran's appeal is granted to that extent.


ORDER

New and material evidence to reopen claim of service 
connection for an acquired psychiatric disability, to include 
PTSD, has been presented; to this extent, the appeal is 
granted.


REMAND

The Veteran asserts that service connection is warranted for 
an acquired psychiatric disability, to include PTSD, because 
he has this condition directly due to his in-service 
experiences.  Alternatively, he maintains that service 
connection is warranted for a psychiatric disability because 
the condition is related to his service-connected diabetes 
mellitus.

The Veteran's service personnel records (SPRs) show service 
in Vietnam (February 1968-March 1968) and Thailand (March 
1968-April 1969) but do not provide definitive documentation 
of combat.

The Veteran submitted a stressor statement in March 1997 in 
which he asserted exposure to the following events: (1) He 
witnessed a fellow soldier, SP4 "Stanley," run over a 
Vietnamese civilian male, although the Veteran does not know 
if the action was deliberate; (2) he witnessed a Vietnamese 
officer shoot a prisoner in the head for having a cigarette 
lighter; (3) although he was not wounded, he had a punctured 
eardrum; (4) the Veteran's close friend "Bonnin" was 
killed, and the Veteran saw the body being brought into camp; 
(5) the Veteran was exposed to daily rocket and mortar 
attacks; (6) the Veteran saw bodies of his fellow soldiers; 
(7) while driving a fuel truck in a convoy the Veteran 
witnessed the truck in front get hit by a mortar. 

The Veteran had a VA PTSD examination in April 1997 during 
which he reported that while assigned in Thailand he 
witnessed a soldier named "Stanley" run over a Thai 
soldier.  Another incident happened in Thailand when a fuel 
truck exploded and a Thai soldier being trained as a driver 
was burned to death; the Veteran did not witness the 
explosion but saw the body.  He reported that in Vietnam he 
came upon the aftermath of a fuel truck that had been hit by 
a mortar; he saw pieces of clothing and body parts strewn 
about.  He also reported that while in Vietnam he was shot at 
by machine guns.  The Veteran endorsed having dreams and 
intrusive thoughts about Vietnam.  The examiner noted the 
Veteran's medical history, military and occupational history, 
and social/family history in detail, as well as subjective 
complaints and objective findings.  The examiner diagnosed 
anxiety disorder not otherwise specified (NOS).  In his final 
remarks, the examiner stated the Veteran appeared to suffer 
from "some sort of anxiety disorder related to his 
experiences while in the service" but was not reporting 
enough symptoms to merit full-blown diagnosis of PTSD.  

The Veteran was admitted for overnight VA inpatient treatment 
in September 2004.  The discharge diagnosis after one day of 
observation was depression, PTSD, diabetes mellitus and 
hypercholesterolemia.  Following his discharge from inpatient 
treatment the Veteran was followed up by the VA behavioral 
care clinic.  In October 2004 the Veteran reported to a VA 
behavioral care physician' assistant (PA) that immediately 
after arriving in Vietnam he had to take cover behind 
sandbags due to incoming fire; he was handed a rifle and told 
to shoot toward the enemy lines.  He also reported that on 
one occasion he had just finished filling his canteen from a 
stream and taking a drink when a bloated corpse came floating 
by.  He complained of nightmares and intrusive thoughts 
relating to Vietnam.  The PA stated that in his opinion the 
Veteran met the criteria for PTSD (nightmares, intrusive 
thoughts, past flashbacks and avoidance behavior).  The PA 
stated the Veteran's cerebral atrophy could likely be from 
years of alcohol abuse and could progress to become early-
onset dementia; however, as there was no sign of current 
cognitive deficits the concentration and memory difficulties 
could be secondary to PTSD and depressed mood.

The Veteran had a VA examination in March 2005 by a 
psychologist; the examiner reviewed the claims file and noted 
the Veteran's psychiatric history in detail.  The Veteran 
downplayed his physical problems (hemorrhoids, hypertension, 
COPD, hyperlipidemia and noninsulin-dependent diabetes 
mellitus) but reported his memory impairment was causing 
significant problems with working and driving.  The Veteran 
reiterated his account of taking a drink from the river and 
immediately after seeing a bloated corpse float past.  The 
examiner noted the Veteran's current subjective symptoms in 
detail, as well as clinical observations.  The examiner 
diagnosed mood disorder NOS, stating it was difficult to 
elicit symptoms constituting the full criteria for major 
depression although it appeared the Veteran would have met 
those criteria several months before.  The examiner also 
diagnosed dementia NOS, probably the Alzheimer's type, and 
rule out PTSD (it was credible the Veteran previously and 
currently had PTSD although that disorder had still not been 
formally assessed).

A VA geropsychiatry inpatient treatment note dated in June 
2005 shows the Veteran presented with worsening symptoms of 
depression, memory loss, and violent temper tantrums.  The 
Veteran's wife informed the psychiatrist that when something 
triggered the Veteran he would get upset and talk about 
Vietnam and then perhaps run away.  The psychiatrist's 
current diagnosis was recurrent MDD, PTSD and dementia NOS.

The Veteran submitted a stressor statement in November 2005 
in which he reported seeing an enemy soldier whom the South 
Vietnamese had hung upside down for trying to blow up a ship 
in Cam Ranh Bay.  He also reported seeing dead U.S. soldiers 
on a daily basis, seeing a fuel truck overturn and burn the 
driver alive, and being exposed to mortar fire daily.

In February 2006 the Veteran submitted a letter stating he 
was exposed to fire on a daily basis while driving a fuel 
truck.  He reiterated that he was exposed to mortar fire and 
lost friends who were killed by such mortar fire; noise such 
as thunder reminded him of such events.  He reiterated that 
he saw dead bodies in a stream from which he had just 
finished drinking and could still not drink water as a 
result.  He also stated that smells such a grilling meat 
could trigger intrusive memories.

Also in February 2006 the Veteran submitted a stressor 
statement reiterating that he saw South Vietnamese soldiers 
hang a dead prisoner upside down at Cam Ranh Bay, was exposed 
to incoming fire on a daily basis, saw a bloated corpse in 
the stream from which he had just been drinking, and 
witnessed SP4 "Stanley" run over and kill a Thai man 
accidentally with his truck.  

The Veteran testified before the Board in March 2010 that he 
came under fire with his unit in Vietnam on a daily basis.  
His friend J.F., who was in the infantry, was wounded in 
1968; the Veteran was in contact with J.F. until earlier this 
year, when they lost contact.  The Veteran also testified 
that his depression was due to his service-connected 
diabetes.  In conjunction with the hearing the Veteran 
submitted a Statement in Support of Claim for Service 
Connection for PTSD (VA Form 21-0781) asserting his unit had 
come under fire nightly; he also provided the VA claim number 
for J.F. although he was unable to identify J.F.'s unit of 
assignment.

Because the Veteran has provided further details of his in-
service stressor and since he has been variously diagnosed as 
having anxiety disorder NOS, mood disorder NOS, dementia NOS, 
recurrent MDD, and PTSD, in light of Clemons, the Board finds 
that he must be afforded a VA psychiatric examination to 
determine whether he has a psychiatric disability that is 
related to or had its onset in service.  38 C.F.R. § 3.159 
(2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran 
to provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating 
to his claimed service stressors.  The 
Veteran should be advised that any 
additional information would be helpful 
to obtain supportive evidence of the 
claimed in-service stressors and that 
he should be specific as possible so 
that an adequate search for 
corroborating information can be 
conducted.

2.  The RO must then review the claims 
file, including the Veteran's previous 
statements of stressors, and any 
additional information obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  Then 
the RO should forward the summary and 
all associated documents to the JSRRC 
to attempt to corroborate his claimed 
stressors.

3.  Regardless of the above, the RO 
should afford the Veteran a VA 
psychiatric examination to determine 
the nature, extent and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should 
be conducted, and the examiner should 
rule in or exclude a diagnosis of PTSD.  
The report of examination should note 
all psychiatric disabilities found to 
be present, and the examiner must 
comment as to whether it is at least as 
likely as not that any psychiatric 
disability found to be present is 
related to or had its onset during 
service.  If the examiner diagnoses the 
Veteran as having PTSD, the examiner 
should indicate the stressor(s) 
underlying that diagnosis.  The 
examiner must also opine as to whether 
it is at least as likely as not that 
any psychiatric disability found to be 
present was caused or aggravated by his 
service-connected diabetes mellitus.  
The rationale for any opinion expressed 
should be provided in a legible report.  

4.  Then the RO should adjudicate the 
Veteran's claim of service connection 
for an acquired psychiatric disability, 
to include PTSD.  If the benefit sought 
on appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative an opportunity to 
respond.  The case should then be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


